Citation Nr: 0636323	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  99-16 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and/or depression.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability, a head injury, and hearing loss.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  

During the course of this appeal, the veteran requested a 
personal hearing before a member of the Board.  Such a 
hearing was scheduled for September 2006, and the veteran was 
so notified in July 2006.  However, he failed to report for 
his hearing, and to date has offered no explanation for his 
absence.  The hearing request is thus deemed withdrawn and 
the Board will proceed with appellate consideration.  
38 C.F.R. § 20.704(d). (2006).  

This appeal was initially presented to the Board in October 
2004, at which time these issues were remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.  

2.  The veteran has not presented competent evidence of a 
current psychiatric disability, to include depression and/or 
PTSD, which was incurred or aggravated during military 
service, or within a year thereafter.  

3.  The veteran has not presented competent evidence of any 
current residuals of a head injury sustained during military 
service.  

4.  The veteran has not presented competent evidence of 
current hearing loss as defined by VA.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include depression and/or 
post-traumatic stress disorder, was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).  

2.  Residuals of a head injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and sensorineural hearing loss may 
not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  A letter dated in 
July 2001 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims on appeal.  The July 2001 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 


notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in January 2003 and thereafter.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded VA examination in May 
2005, and was scheduled for other VA examinations for which 
he failed to appear.  38 C.F.R. § 3.159(c)(4) (2006).  The 
records obtained satisfy 38 C.F.R. § 3.326.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Additionally, since the Board 
has concluded that the preponderance of the evidence is 
against the claims of service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I. Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and/or depression.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  
Service connection may also be awarded for certain 
disabilities, such as psychoses, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  During the pendency 
of this appeal, 38 C.F.R. § 3.384 was added to further define 
"psychoses" as found at 38 C.F.R. § 3.309.  38 C.F.R. 
§ 3.384 (effective August 28, 2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection claims for PTSD differ slightly from 
general service connection claims.  Service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

The veteran was without psychiatric abnormality when he was 
examined for military service in October 1958.  In April 1960 
the veteran was treated for multiple lacerations on the scalp 
and head, resulting from being struck by his father with a 
wrench.  On physical examination his pupils were round, 
clear, and reactive to light.  His reflexes were equal and 
within normal limits bilaterally.  His tympanic membranes 
were intact, with no evidence of bleeding.  X-rays of his 
skull revealed no fractures.  His wounds were cleaned and 
sutured, and he was held for 24 hours for observation.  After 
observation, he was asymptomatic and returned to duty.  In 
December 1961, the veteran was treated for odd behavior after 
being found by military police.  He was discovered with 
marijuana in his possession, and drug use was confirmed.  No 
medical disorder was diagnosed and he was returned to his 
unit.  On the veteran's November 1961 service separation 
examination, the veteran was without psychiatric abnormality, 
and he denied any history of depression, excessive worry, or 
other psychiatric symptoms.  

More recently, the veteran has sought VA medical treatment 
beginning in approximately 1980 for various medical problems, 
including psychiatric complaints and substance abuse.  He has 
admitted cocaine, heroin, marijuana, alcohol, and nicotine 
dependence, and has been through narcotic detoxification on 
several occasions.  He has reported such psychiatric symptoms 
as confusion, anxiety, a depressed mood, and suicidal and 
homicidal thoughts and plans.  Psychiatric testing in 
February 1998 at a VA medical center confirmed poly-substance 
abuse, depressive disorder, and antisocial personality 
disorder.  A history of legal problems, including 
incarceration on several occasions for theft and drug 
possession, was also noted.  The veteran's VA psychiatric 
treatment appears to be ongoing.  

In June 2005, the veteran was afforded a VA psychiatric 
examination.  The claims folder was reviewed in conjunction 
with the examination.  His history of substance abuse 
beginning at age 14, as well as numerous subsequent 
hospitalizations for detoxification, was noted.  Other noted 
medical diagnoses included coronary artery disease, hepatitis 
C, and hypertension.  The veteran repeated his assertion that 
his father attacked him with a tool while he was home on 
leave from military service, and he sustained several blows 
to the head.  On objective examination the veteran was alert, 
oriented, clean, and neatly dressed.  He was generally 
without psychiatric symptoms, with the exception of a 
depressed mood.  Mild depression and substance abuse were 
diagnosed, as was antisocial personality disorder.  Regarding 
any nexus with military service, the examiner stated, "in my 
opinion, there is no connection between the [assault by the 
veteran's father] and any current depression."  
Additionally, no nexus existed between the veteran's 
substance abuse, which began prior to military service, and 
military service.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a psychiatric disability, to include 
depression and/or PTSD.  The veteran's service medical 
records are negative for any diagnosis of, or treatment for, 
a psychiatric disability during military service, and his 
first diagnosis of such a disorder dates to the mid-1980's, 
many years after service separation.  While his service 
medical records confirm an assault with a wrench or hammer 
while home on leave during military service, a VA examiner 
who evaluated the veteran in June 2005 determined the 
veteran's current depression and substance abuse were 
unrelated to that incident.  In the absence of any other 
evidence indicating the veteran's current psychiatric 
disabilities were incurred or aggravated during military 
service, or within a year therein, service connection for a 
psychiatric disability must be denied.  

Regarding the veteran's claim for service connection for 
PTSD, the Board notes that the veteran has not presented a 
current diagnosis of PTSD.  Central to any claim for service 
connection is a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While 
a VA psychiatric examination was afforded him in June 2005, 
he was not diagnosed with PTSD at that time, and the 
remainder of his VA medical records are also negative for 
such a diagnosis.  Thus, the veteran's service connection 
claim for PTSD must be denied based on the lack of a current 
diagnosis of the claimed disability.  

The veteran has himself suggested he has depression, PTSD, or 
a similar psychiatric disability as a result of military 
service; however, as a layperson, his statements regarding 
medical etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for a psychiatric disability, to 
include PTSD and/or depression, as no such disability was 
incurred in or aggravated by active military service.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   

II. Service connection - Residuals of a head injury

The veteran seeks service connection for residuals of a head 
injury sustained during military service.  The criteria for 
the award of service connection have already been noted 
above.  

The veteran was without physical abnormality when he was 
examined for military service in October 1958.  In April 1960 
the veteran was treated for multiple lacerations on the scalp 
and head, resulting from being struck by his father with a 
wrench.  On physical examination his pupils were round, 
clear, and reactive to light.  His reflexes were equal and 
within normal limits bilaterally.  His tympanic membranes 
were intact, with no evidence of bleeding.  X-rays of his 
skull revealed no fractures.  His wounds were cleaned and 
sutured, and he was held for 24 hours for observation.  After 
observation, he was asymptomatic and returned to duty.  In 
December 1961, the veteran was treated for odd behavior after 
being brought in by the military police.  He was found with 
marijuana in his possession, and drug use was confirmed.  No 
medical disorder was diagnosed and he was returned to his 
unit.  On the veteran's November 1961 service separation 
examination, the veteran was without physical abnormality, 
and he denied any history of frequent or severe headaches or 
other neurological symptoms.  

More recently, the veteran has sought VA medical treatment 
beginning in approximately 1980 for various medical problems, 
including psychiatric complaints and extensive substance 
abuse.  He has admitted cocaine, heroin, marijuana, alcohol, 
and nicotine dependence, and has been through narcotic 
detoxification on several occasions.  Psychiatric testing in 
February 1998 at a VA medical center confirmed poly-substance 
abuse, depressive disorder, and antisocial personality 
disorder.  A history of legal problems, including 
incarceration on several occasions for theft and drug 
possession, was also noted.  He has been observed 
demonstrating various neurological symptoms, including 
tremors, anxiety, and confusion on several occasions, and 
these have been attributed to the addiction withdrawal 
process.  The veteran's VA psychiatric treatment appears to 
be ongoing.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for residuals of a head injury.  While the 
veteran did indeed sustain a head injury during service, his 
service medical records suggest an acute and transitory 
injury at that time.  On physical examination at the time of 
his initial injury, his pupils were round, clear, and 
reactive to light.  His reflexes were equal and within normal 
limits bilaterally.  His tympanic membranes were intact, with 
no evidence of bleeding.  X-rays of his skull revealed no 
fractures.  The veteran has alleged that he was in intensive 
care following his injury, but such a claim is refuted by the 
evidence of record, which suggests he was hospitalized no 
more than 24 hours for observation, with no indication he was 
in intensive care.  

More recently, the medical record and other competent 
evidence is negative for any current disability attributable 
to his head injury in service.  While he has received VA 
medical treatment for various disabilities since service, no 
medical expert has suggested he has any current disability 
resulting from an in-service head injury.  VA medical 
examinations were scheduled for the veteran on several 
occasions, including December 2003 and May 2005, but he 
failed to report for examination to determine if he had any 
current residuals of his in-service head injury.  "[T]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
the veteran's cooperation with VA medical examinations, VA 
has no further obligations to assist him, and must decide the 
claim based on the evidence of record.  See 38 C.F.R. § 3.655 
(2006).  As the record is silent for any current disability 
related to his in-service head injury, service connection for 
residuals of a head injury must be denied.  

The veteran has himself suggested he has neurological and/or 
psychiatric disabilities as a result of his head injury 
sustained during military service; however, as a layperson, 
his statements regarding medical etiology, causation, and 
diagnosis are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the preponderance of the evidence is against a 
grant of service connection for residuals of a head injury, 
as no current residuals of such an injury have been 
demonstrated.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   

III. Service connection - Hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  The criteria for the award of service connection have 
already been noted above.  

For VA purposes, impaired hearing will be considered to be a 
disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  Additionally, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"the threshold for normal hearing is from 0 to 20 dBs 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

On admission to military service in October 1958, the 
veteran's hearing acuity was 15/15 bilaterally on the 
whispered voice hearing test.  As noted above, the veteran 
was attacked by his father with a wrench in April 1960.  
However, on physical examination his tympanic membranes were 
intact, with no evidence of bleeding.  X-rays of his skull 
revealed no fractures.  After 24 hours observation, he was 
asymptomatic and returned to duty.  When examined for service 
separation in November 1961, his hearing was again 15/15 
bilaterally on the whispered voice test.  Audiometric testing 
also revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
NA
10 (15)
LEFT
10 (25)
10 (20)
10(20)
NA
10(15)

(Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI).  In order to 
facilitate data comparison, the ASA standards from the 
veteran's service examination have been converted to ISO-ANSI 
standards and are in the parentheses on the chart.)

Hearing loss was not diagnosed at the time of the November 
1961 examination.  

Since service, beginning in approximately 1980, the veteran 
has received VA medical treatment for various medical 
disabilities.  In April 1996, the veteran was seen at a VA 
audiological clinic for hearing aid approval.  He report a 
history of hearing loss since service, when he sustained a 
"hearing trauma", according to the veteran's report.  A 
hearing aid was recommended, but no audiometric examinations 
are of record from that consultation.  The remainder of his 
VA medical treatment records are also negative for 
audiometric testing, and no such private tests have been 
submitted by the veteran.  

After reviewing the evidence of record, the Board finds the 
preponderance of the evidence to be against a service 
connection claim for bilateral hearing loss.  Central to any 
service connection claim is a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, 
no competent evidence of hearing loss, as defined by VA at 
38 C.F.R. § 3.385, has been presented; that is, the veteran 
does not have auditory thresholds in any of the required 
frequencies of 40dBs or greater, auditory thresholds for at 
least three of frequencies 26 decibels or greater, or speech 
recognition scores less than 94 percent.  See 38 C.F.R. 
§ 3.385 (2006).  While VA attempted on several occasions, 
including December 2003 and May 2005, to afford the veteran 
VA audiological examination, he has failed to report for such 
examinations on all occasions.  "[T]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the veteran's cooperation with 
VA medical examinations, VA has no further obligations to 
assist him, and must decide the claim based on the evidence 
of record.  See 38 C.F.R. § 3.655 (2006).  In the absence of 
a current disability, service connection for bilateral 
hearing loss must be denied.  See Brammer, supra.  

Even assuming arguendo that the veteran has hearing loss as 
defined by VA at 38 C.F.R. § 3.385, based on the fact he has 
been approved for a hearing aid, the Board notes that such a 
diagnosis would have been made in 1996, more than 30 years 
after service separation.  At the time the veteran was 
examined for service separation in 1961, his hearing was 
within normal limits, and hearing loss was not diagnosed in 
either ear, and no medical expert has suggested any current 
hearing loss had its onset during military service or within 
a year thereafter.  Thus, even assuming the veteran currently 
has hearing loss to a compensable degree, no evidence of a 
nexus to military service has been presented, and the service 
connection claim for bilateral hearing loss must remain 
denied.  

The veteran has himself stated that his hearing decline 
warrants a current diagnosis of hearing loss.  However, as a 
layperson, he is not capable of making medical conclusions, 
thus, his statements regarding his current disability are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as evidence of such a current disability has 
not been submitted.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a psychiatric 
disability, to include depression and/or PTSD, is denied.  

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


